         Case 7:20-cv-00188 Document 21 Filed on 09/09/20 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                      September 09, 2020
                                UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA,          §
                                   §
      Plaintiff,                   §
                                   §
VS.                                §
                                   § CIVIL ACTION NO. 7:20-cv-00188
1.773 ACRES OF LAND, MORE OR       §
LESS, in HIDALGO COUNTY, TEXAS, et §
al.,                               §
                                   §
      Defendants.                  §

                                              ORDER

           The Court now considers the “Unopposed Motion by Pablo ‘Paul’ Villarreal, Jr., et al. to

Permit their Attorney to be Excused from Attending the Initial Pretrial and Scheduling

Conference set September 15, 2020 at 9:00 a.m.”1 The motion was filed 34 minutes after the

Court’s order issued cancelling the September 15th conference.2 Accordingly, the motion is

DENIED AS MOOT.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 9th day of September 2020.


                                                   ___________________________________
                                                                Micaela Alvarez
                                                           United States District Judge




1
    Dkt. No. 20.
2
    Compare Dkt. No. 19 with Dkt. No. 20.


1/1
